DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 9/27/2022 is acknowledged.
Claims 1, 4-6, 8, 15, and 18-20 have been amended.  The previous rejections under 35 USC 112 are withdrawn in light of the present amendments.
Claims 1-20 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US20120307811A1), hereafter Kwon, in view of Zhao et al. (US20140362794A1), hereafter Zhao.

Regarding claim 1,
Kwon discloses an uplink transmission method (Title; Fig. 4, 5, 8, 9) comprising sending, by a user equipment (UE), a plurality of preamble signals to a network device (i.e. Fig. 4-5, S430/530, S475/575; Fig. 9, S920/960; RA preambles through all CCs of CC sets in parallel) and receiving, by the UE, a feedback signal of the network device in response to the plurality of preamble signals, wherein the feedback signal in response to each preamble signal carries a timing advance (TA) (i.e. Fig. 4-5, S440/540, S480/580; Fig. 9, S940/965; paragraph 66; receive RAR through all CCs of CC sets in parallel, including UL grant and TA).
Kwon further shows determining, by the UE, a valid TA from the plurality of received TAs (Fig. 4, S470; Fig. 5, S570-572; Fig. 9, S930-934; paragraph 123, 161, 173), determining, by the UE, a parameter used for uplink transmission based on a feedback signal carrying the valid TA or preamble signal corresponding to the valid TA (Fig. 5, S574, S590; Fig. 9, S936/970) and sending, by the UE, uplink data according to the parameter (i.e. Fig. 3, S330; paragraph 66; uplink transmission of synchronized data through PUSCH based on received TA information).

Kwon does not expressly show the feedback signal carrying a plurality of Tas collected within a predetermined sliding window.
Zhao discloses contention-free random access procedure in wireless networks (Title) including feedback signal to a preamble/RA signal carrying a plurality of TAs collected within a predetermined sliding window (Fig. 2-3, Fig. 5, s220; paragraph 5, 28; detection window per preamble, multiple detected peaks corresponding to TAs per window in RA response/msg2).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Kwon by providing a feedback signal carrying a plurality of Tas collected within a predetermined sliding window, as shown by Zhao, thereby ensuring correct TA update/adjustment corresponding to a given preamble detection window. 
Regarding claim 8,
Kwon discloses a user equipment (UE) comprising sending/receiving unit (Fig. 11, transceiving unit 1150) and processing units (Fig. 11, 1105-1140) for performing the functions as shown above in the method of claim 1.

Regarding claim 15,
Kwon discloses a non-transitory machine readable medium comprising instructions that cause a data processing system to perform uplink transmission method of claim 1 (Fig. 10-11; paragraphs 82, 84; disclosed units inherently comprise instructions/software in internal memory implemented by processor/controller).

Regarding claim 2, 3, 9, 10, 16 and 17,
Kwon discloses at least two preamble signals in the plurality of preamble signals are different, occupying different time domain resources/different frequency domain resources/or different time domain resources and different frequency domain resources (Fig. 1, 3-5; paragraph 63-64; paragraph 64, 101-107).

Regarding claims 4, 7, 11, 14, and 18,
Kwon discloses the feedback signal in response to each preamble signal carries a parameter/time-frequency resource (Fig. 1, 3-5; paragraph 63-64; paragraph 64, 101-107) configuration information used for the uplink transmission and determining, by the UE, the parameter based on the parameter configuration information carried in the feedback signal carrying the valid TA (paragraph 65-66).
Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US20110170535A1), hereafter Wang, in view of Zhao.
Regarding claim 1,
Wang discloses an uplink transmission method (Title; Fig. 1, 5, 7, 13, 16) comprising sending, by a user equipment (UE), a plurality of preamble signals to a network device (i.e. Fig. 5, RA preamble for each of CC#1-3; paragraph 53) and receiving, by the UE, a feedback signal of the network device in response to the plurality of preamble signals, wherein the feedback signal in response to each preamble signal carries a timing advance (TA) (i.e. Fig. 5, RA responses for each preamble/CC includes timing advance values of each CC).
Wang further shows determining, by the UE, a valid TA from the plurality of received TAs (paragraphs 65-66, 81, 89-91), determining, by the UE, a parameter used for uplink transmission based on a feedback signal carrying the valid TA or preamble signal corresponding to the valid TA (i.e. Fig. 13, 16; paragraphs 94-100; applying TA command to achieve uplink timing synchronization per CC group determined for contention-based random access procedure when the time alignment time is not running or expired) and sending, by the UE, uplink data according to the parameter (i.e. Background; synchronized uplink communication while the timer is running).

Wang does not expressly show the feedback signal carrying a plurality of Tas collected within a predetermined sliding window.
Zhao discloses contention-free random access procedure in wireless networks (Title) including feedback signal to a preamble/RA signal carrying a plurality of TAs collected within a predetermined sliding window (Fig. 2-3, Fig. 5, s220; paragraph 5, 28; detection window per preamble, multiple detected peaks corresponding to TAs per window in RA response/msg2).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Wang by providing a feedback signal carrying a plurality of Tas collected within a predetermined sliding window, as shown by Zhao, thereby ensuring correct TA update/adjustment corresponding to a given preamble detection window. 

Regarding claim 8,
Wang discloses a user equipment (UE) comprising sending/receiving unit (i.e. communication interfacing unit; Fig. 2, 220) and processing units (Fig. 2, 200) for performing the functions as shown above in the method of claim 1.

Regarding claim 15,
Wang discloses a non-transitory machine readable medium (i.e. storage unit; Fig. 2, 210) comprising instructions (i.e. program code; Fig. 2, 214) that cause a data processing system to perform uplink transmission method of claim 1 (Fig. 2; para 36).

Regarding claim 2, 3, 9, 10, 16, and 17,
Wang discloses at least two preamble signals in the plurality of preamble signals are different (i.e. dedicated; different CC = different time and/or frequency allocation; Fig. 1, 5-9).

Regarding claims 4, 7, 11, 14, and 18,
Wang discloses the feedback signal in response to each preamble signal carries a parameter/time-frequency resource configuration information (i.e. per CC) used for the uplink transmission; and determining, by the UE, the parameter based on the parameter configuration information carried in the feedback signal carrying the valid TA (i.e. Fig. 13, 16; paragraphs 94-100; applying TA command to achieve uplink timing synchronization per CC group determined for contention-based random access procedure when the time alignment time is not running or expired).


4.	Claims 5, 6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon or Wang in view of Zhao and further in view of Du et al. (USP 8717985B2), hereafter Du.

Regarding claims 5, 6, 12, 13, 19, and 20,
Kwon and Wang each disclose determining the parameter based on a time-frequency resource occupied by the preamble/feedback signal carrying the valid TA (Kwon: paragraphs 106-113; Wang: same CC for DL/UL) but neither Kwon nor Wang disclose use of a sequence number of a preamble sequence of the preamble signal.
Du disclose use of a sequence number (i.e. serial number) of a preamble sequence of the preamble signal (Fig. 3; Summary; Col. 5-6; use of RA preamble serial number for generating group identifier used by the terminal for RA response).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Kwon or Wang by using a sequence number of a preamble sequence of the preamble signal corresponding to the valid TA, as shown by Du, thereby increasing flexibility of the random access procedure for multiple RA channels.

Response to Arguments
5.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection relies on the newly-cited Zhao reference for any teaching or matter specifically challenged in the argument.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477